PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/761,487
Filing Date: 20 Mar 2018
Appellant(s): Taylor et al.



__________________

Robert E. Kent (Reg. 70,549)

For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/15/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/22/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1: Is the claimed invention a statutory category of invention?
Claims 1, 8 and 15 are directed to a method for generating an assessment (Step 1, Yes).  

Step 2A, Prong 1: Does the claim recite an abstract idea?
The limitation of steps: select a plurality of questions in a random order; generate a printable layout of the selected plurality of questions; associate a unique identifier with the selected plurality of questions; and add a machine-readable code of the unique identifier to the printable layout, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor” (Claim 15), nothing in the claim element precludes the step from practically being performed in the mind. For example, a teacher may mentally select question in a random order, listing the question on a paper using a pen, assigns unique identifier and adding a machine readable code to the paper using the pen.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the 

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
Claims 1 and 8 fail to positively tie to a statutory product.  The claims do not impose any meaningful limits on practicing the abstract idea.  Hence the claims fail to transform the abstract idea into a practical application.
Claim 15 recites a preamble "a processor”.   This amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  See MPEP 2106.05(h).This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements by adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.  Accordingly, this additional element does not integrate the abstract idea into a practical application.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claims 1 and 8 fail to positively tie to a statutory product.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  Claim 15 recites a preamble "a system includes a processor; and storage coupled to the processor".  Merely using generic computer components to perform the above identified basic computer functions to practice or apply the judicial exception does not constitute a meaningful limitation that would amount to significantly more than the judicial exception, even though such operations could be performed faster than without a computer.  In traditional school setting, a teacher has been known to scramble question order to generate different test version to increase the difficult for students to cheat.  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible an anonymous identifier associated with a student (claim 5), randomize the selection of questions (claims 6 and 12), creating indicators (claim 7), defining a response area (claim 10), adding a visual indicator (claim 11), information associated with the random order (claim 12). As in claims 1, 8 and 15, these limitations, as recited, cover performance of the limitations in the human mind, such as by a teacher may mentally perform the following steps: an anonymous identifier associated with a student (claim 5), randomize the selection of questions (claims 6 and 12).  The teacher may perform the following steps using a pen and a paper: creating indicators (claim 7), defining a response area (claim 10), adding a visual indicator (claim 11), and information associated with the random order (claim 12).
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stambaugh et al. (US 2014/0030686 A1).
Re claims 1, 8, 15:

select a plurality of questions in a random order (Stambaugh, [0031], “… students may have different questions, students may have a different number of questions, students may have different types of questions on an assessment for a curriculum … Stated yet another way, questions may be randomized”); 
generate a printable layout of the selected plurality of questions (Stambaugh, [0004], “include one or more input areas, such as an area that can be “filled out””; [0036], “An assessment can have one or more input areas... such as a blank”; [0046], “The creation component 110 can be configured to generate one or more physical copies of an assessment or one or more digital copies of the assessment. Physical assessments can be printed on paper”; [0076]; [0086]); 
associate a unique identifier with the selected plurality of questions (Stambaugh, [0037], “an assessment can include a student identification (student ID) field, an assessment name, an assessment topic, an assessment chapter, associated text, score, date, directions, instructional text, page numbers, etc. In one or more embodiments, an assessment can have an identifier, such as a bar code, quick response (QR) code, serial number, document number, Universal Product Code (UPC), other code, etc. The identifier can be used to determine one or more aspects related to an assessment or embed associated information”; [0052]; [0070]; [0087]; [0092]); and 
add a machine-readable code of the unique identifier to the printable layout (Stambaugh, [0037], “an assessment can include a student identification (student ID) field, an assessment name, an assessment topic, an assessment chapter, associated text, score, date, directions, instructional text, page numbers, etc. In one or more embodiments, an assessment can have an identifier, such as a bar code, quick response (QR) code, serial number, document number, Universal Product Code (UPC), other code, etc. The identifier can be used to determine one or more aspects related to an assessment or embed associated information”; [0052]; [0070]; [0087]; [0092]; [0004]). 

8. A method (Stambaugh, Abstract; [0077]; [0081]), comprising: 

generating a printable layout for each of the selected plurality of questions (Stambaugh, [0004], “include one or more input areas, such as an area that can be “filled out””; [0036], “An assessment can have one or more input areas... such as a blank”; [0046], “The creation component 110 can be configured to generate one or more physical copies of an assessment or one or more digital copies of the assessment. Physical assessments can be printed on paper”; [0076]; [0086]); 
associating a unique identifier for each of the plurality of students with the corresponding selected plurality of questions (Stambaugh, [0037], “an assessment can include a student identification (student ID) field, an assessment name, an assessment topic, an assessment chapter, associated text, score, date, directions, instructional text, page numbers, etc. In one or more embodiments, an assessment can have an identifier, such as a bar code, quick response (QR) code, serial number, document number, Universal Product Code (UPC), other code, etc. The identifier can be used to determine one or more aspects related to an assessment or embed associated information”; [0052]; [0070]; [0087]; [0092]); and 
adding a machine-readable code of the unique identifier to the printable layout for each of the corresponding selected plurality of questions (Stambaugh, [0037], “an assessment can include a student identification (student ID) field, an assessment name, an assessment topic, an assessment chapter, associated text, score, date, directions, instructional text, page numbers, etc. In one or more embodiments, an assessment can have an identifier, such as a bar code, quick response (QR) code, serial number, document number, Universal Product Code (UPC), other code, etc. The identifier can be used to determine one or more aspects related to an assessment or embed associated information”; [0052]; [0070]; [0087]; [0092]; [0004]). 

15. A system (Stambaugh, Abstract; [0077]; [0081]), comprising:	
a processor; and
	storage coupled to the processor and comprising:

a student engine to cause the processor to associate the selected subset of questions with a unique identifier associated with a student, wherein the unique identifier comprises an anonymized identifier for the student (Stambaugh, [0037], “an assessment can include a student identification (student ID) field, an assessment name, an assessment topic, an assessment chapter, associated text, score, date, directions, instructional text, page numbers, etc. In one or more embodiments, an assessment can have an identifier, such as a bar code, quick response (QR) code, serial number, document number, Universal Product Code (UPC), other code, etc. The identifier can be used to determine one or more aspects related to an assessment or embed associated information”; [0052]; [0070]; [0087]; [0092]); and 
a layout engine to cause the processor to generate a printable layout of the selected subset of questions, wherein the printable layout comprises at least one indicator of a response area for at least one of the questions (Stambaugh, [0004], “include one or more input areas, such as an area that can be “filled out””; [0036], “An assessment can have one or more input areas... such as a blank”; [0046], “The creation component 110 can be configured to generate one or more physical copies of an assessment or one or more digital copies of the assessment. Physical assessments can be printed on paper”; [0076]; [0086]), and 
wherein the layout engine is to cause the processor to add a machine-readable code of the unique identifier to the printable layout (Stambaugh, [0037], “an assessment can include a student identification (student ID) field, an assessment name, an assessment topic, an assessment chapter, associated text, score, date, directions, instructional text, page numbers, etc. In one or more embodiments, an assessment can have an identifier, such as a bar code, quick response (QR) code, serial number, document number, Universal Product Code (UPC), other code, etc. The identifier can be 

Re claims 2, 12 – 13:
2. The non-transitory machine-readable medium of claim 1, wherein the machine-readable code comprises at least one of a bar code, a matrix code, a text string, and a watermark (Stambaugh, [0037]; [0052]; [0070]; [0087]; [0092]). 

12. The method of claim 8, wherein the machine-readable code further comprises information associated with the random order of the selected plurality of questions (Stambaugh, [0031], “generate different assessments for different students in a class for a curriculum based on assessment parameters … based on different assessment parameters, the order of the questions may be different among students, students may have different questions, students may have a different number of questions, students may have different types of questions on an assessment for a curriculum, etc. Stated yet another way, questions may be randomized”). 

13. The method of claim 12, wherein the machine-readable code comprises at least one of a bar code, a matrix code, a text string, and a watermark (Stambaugh, [0037]; [0052]; [0070]; [0087]; [0092]). 

Re claim 3:
3. The non-transitory machine-readable medium of claim 1, wherein the plurality of questions comprise at least one multiple choice question (Stambaugh, [0028], “An assessment can include one or more types of questions, such as multiple choice, short answer, fill in the blank, matching, essay, etc.”). 

Re claims 4, 9:


9. The method of claim 8, wherein the plurality of questions comprises at least one free-form question (Stambaugh, [0028], “An assessment can include one or more types of questions, such as multiple choice, short answer, fill in the blank, matching, essay, etc.”). 

Re claims 5 – 6:
5. The non-transitory machine-readable medium of claim 1, wherein the unique identifier comprises an anonymous identifier associated with a student (Stambaugh, [0037], “an assessment can include a student identification (student ID) field, an assessment name, an assessment topic, an assessment chapter, associated text, score, date, directions, instructional text, page numbers, etc. In one or more embodiments, an assessment can have an identifier, such as a bar code, quick response (QR) code, serial number, document number, Universal Product Code (UPC), other code, etc. The identifier can be used to determine one or more aspects related to an assessment or embed associated information, such as which questions are on the assessment, the order of the questions, the type of questions, the number of questions or the subject, curriculum, topic, textbook, textbook edition, class, teacher, school district, assignment, student, other metadata, etc. associated with that assessment. Effectively, the identifier can include metadata used to identify an exam or assessment (e.g., or aspects thereof), thereby enabling tracking and reporting of assessments, portions of assessments”; [0052]; [0070]; [0087]; [0092]). 

6. The non-transitory machine-readable medium of claim 5, wherein the instructions to select the plurality of questions in the random order further comprise instructions to randomize the selection of the plurality of questions for each of a plurality of students (Stambaugh, [0031], “generate different assessments for different students in a class for a curriculum based on assessment parameters … based on different assessment parameters, the order of the questions may be different among students, students may have different questions, students may have a different number of questions, students may have different types 

Re claim 7:
7. The non-transitory machine-readable medium of claim 1, wherein the instructions to generate the printable layout of the selected plurality of questions further comprise instructions to create indicators for a pre-defined answer area for at least one of the plurality of questions (Stambaugh, [0046], “Physical assessments can be printed on paper”; fig. 1, “Creation Component”; [0028], “the creation component 110 can be configured to generate or create one or more assessments. An assessment can include one or more types of questions, such as multiple choice, short answer, fill in the blank, matching, essay, etc.”; figs. 8 – 10; i.e., fig. 8, “Please write within boxes for any written response question”). 

Re claims 10 – 11:
10. The method of claim 9, wherein generating the printable layout comprises defining a response area for the at least one free-form question (Stambaugh, [0046], “Physical assessments can be printed on paper”; fig. 1, “Creation Component”; [0028], “the creation component 110 can be configured to generate or create one or more assessments. An assessment can include one or more types of questions, such as multiple choice, short answer, fill in the blank, matching, essay, etc.”; figs. 8 – 10; i.e., fig. 8, “Please write within boxes for any written response question”). 

11. The method of claim 10, wherein generating the printable layout comprises adding a visual indicator of the defined response area to the printable layout (Stambaugh, [0046], “Physical assessments can be printed on paper”; fig. 1, “Creation Component”; [0028], “the creation component 110 can be configured to generate or create one or more assessments. An assessment can include one or more types of questions, such as multiple choice, short answer, fill in the blank, matching, essay, etc.”; figs. 8 – 10; i.e., fig. 8, “Please write within boxes for any written response question”). 

Re claim 14:
. 

(2) Response to Argument
A. Rejections under 35 U.S.C. § 102
Applicant argues:
At para. [0031], Stambaugh states that a creation component may generate different assessments for different students, and gives as an example that "questions may be randomized." The creation of a test with randomized questions is not the same as "select a plurality of questions in a random order," as claimed. The former involves distributing questions in a random order (so as to form a randomized test), while the latter entails selecting questions in a random order. Even if Applicant were to be as charitable as possible with the Examiner's argument, the argument still fails. For example, when Stambaugh creates its test with randomized questions, it could conceivably select the questions from a list of questions, and then it may randomize the questions to create a test. But in this hypothetical scenario, the questions still are not selected in a random order; rather, they are selected and then they are randomized to create a test. … as Stambaugh does not even teach how its questions are selected. Rather, Stambaugh only states that a test with randomized questions is created. 
The Examiner respectfully disagrees with the argument above.  Appellant attempt to make the distinction between the cited portions: “… students may have different questions, students may have a different number of questions, students may have different types of questions on an assessment for a curriculum … Stated yet another way, questions may be randomized” (see para. [0031] in Stambaugh) from limitation “selecting questions in a random order” in claims 1, 8 and 15.  Stambaugh states that one or more of the assessments can be created from a question bank or a question database.”  During examination, claims are given their broadest reasonable interpretation (BRI), in light of the specification, without importing a narrow interpretation or limitation from the specification.   It is the Examiner’s position the limitation: “selecting a plurality of questions in a random order” can be broadly interpreted as distribute a plurality of questions in a random order wherein each question is selected to assign a random position to create an assessment.  In other words, this step can be broadly interpreted as selecting a plurality of questions and placed in a random order.  There is nothing in claims 1, 8 and 15 to preclude the Office’s interpretation of the step. 
Assume the Examiner’s interpretation above to be improper; however, Stambaugh still reads on the limitation: selecting a plurality of questions in a random order.  At para. [0030], Stambaugh suggests that students may have different questions, a different number of questions, and different types of questions, stated yet another way, questions may be randomized.   Stambaugh suggests that different questions and question types may be selected in a random manner to create different version of the test. 

Applicant argues:
In addition, independent claim 1 recites, "generate a printable layout of the selected plurality of questions." Against this limitation, the Examiner cites paragraphs [0004], [0036], [0046], [0076], and [0086] of Stambaugh. Again, respectfully, the Examiner is mistaken. Paragraph [0004] mentions that a test may "include one or more input areas, such as an area that can be 'filled out."' The claim 1 limitation in question relates to the selected plurality of questions, i.e., the questions that were selected in a random order. Having an input area that can be "filled out" is thus irrelevant to this limitation. Paragraph [0036] is cited because it teaches that "[a]n assessment can have one or more input areas ... such as a blank." Again, this teaching has no relevance to questions that were selected in a random order, nor does it have any relevance for generating a printable layout for such questions. Respectfully, the remaining paragraphs are also irrelevant. Paragraph [0046], for instance, is directed to generating digital or physical (printed) copies of assessments. The mere fact that the word "printable" appears in the quoted 
The Examiner disagrees with Appellant’s attempt to narrowly construe the limitations recited in claims 1, 8 and 15.  The second steps requires the limitation: generate a printable layout of the selected plurality of questions.   At para. [0004], Stambaugh states “include one or more input areas, such as an area that can be “filled out”” and at para. [0036], Stambaugh states “An assessment can have one or more input areas... such as a blank”.   At para. [0046], Stambaugh states “The creation component 110 can be configured to generate one or more physical copies of an assessment or one or more digital copies of the assessment. Physical assessments can be printed on paper”.  At para. [0076], “The curriculum assessment form 1000 of FIG. 10 has one or more types of assessment inputs and supplemental information …  The curriculum assessment form 1000 has an essay type text box. In one or more embodiments, multiple pages can be provided for longer essays. To facilitate printing and handwritten completion, such forms can be delivered”.  It’s clear that the assessment with layouts: such as input areas and essay type text box may be deliverable to student on paper using a printer.   As discussed above, Stambaugh explicitly teaches the limitation: select a plurality of questions in a random order at para. [0031].

Applicant argues:
In particular, the Examiner's rejection includes a random collection of Stambaugh's teachings, for example, one teaching in paragraph [0004], another teaching in paragraph [0086], and still other teachings in paragraphs [0046], [0076], etc. Applicant notes, with the utmost respect, that the Examiner pulls these teachings from different embodiments and puts them together in an effort to manufacture new embodiments that Stambaugh does not actually disclose. 
The Examiner respectfully disagrees with appellant’s vague statements with respect the cited features in Stambaugh are from different embodiments.  Applicant’s alleges that the cited paragraphs are from different “teachings”, but fails to identify the so-call different “embodiments”.  
All the cited paragraphs describes a single curriculum assessment system (See Stambaugh, fig. 1, 100) which includes a creation component (110), a capture component (150), an assessment component (120), a content database (160) …etc.   The cited paragraphs are recitations describing the various features of a single embodiment.   For Example:
Cited paragraph [0031] teaches a specific feature for creation component (110) of system 100: “select a plurality of questions in a random order” 
i.e., Stambaugh, [0031], “the creation component 110 may generate different assessments for different students … questions may be randomized”.

Cited paras. [0004] and [0036] teach a specific feature for creation component (110) of system 100: “generate a printable layout of the selected plurality of questions” 
i.e., Stambaugh, [0004], “the creation component can create an assessment with one or more multiple choice questions … one or more fill in the blank questions”; [0046], “The creation component 110 can be configured to generate one or more physical copies of an assessment or one or more digital copies of the assessment. Physical assessments can be printed on paper”.

Cited paras. [0037]; [0052]; [0070]; [0087]; [0092]) teach the feature for the assessment component (120) and capture component (150) of system 100: “associate a unique identifier with the selected plurality of questions” 
i.e., Stambaugh, [0050], “the assessment component 120 can grade true/false or multiple choice questions of an assessment by identifying an assessment based on an identifier to determine which questions are on the assessment. That is, the capture component 150 can capture the identifier for an assessment and determine a topic”. 

Cited paras. [0037]; [0052]; [0070]; [0087]; [0092]; [0004] teach the feature for the assessment component (120) and capture component (150) of system 100: “add a machine-readable code of the unique identifier to the printable layout” 
i.e., Stambaugh, [0050], “the assessment component 120 can grade true/false or multiple choice questions of an assessment by identifying an assessment based on an identifier to determine which questions are on the assessment. That is, the capture component 150 can capture the identifier for an assessment and determine a topic”.  

Hence, the cited features are from a single embodiment in Stambaugh.  Stambaugh does not recite a second embodiment of the curriculum assessment system.  

B. Rejections under 35 U.S.C. § 101
Applicant argues:
… a human is unable to practically perform the claims operation of "generate a printable layout of the selected plurality of questions" as a mental process. Because this additional claim element other than the abstract idea cannot practically be performed in the human mind, the additional element places a meaningful limit on practicing the abstract idea that renders the claim patent-eligible.  See SRI Int'l, Inc. v. Cisco Systems, Inc., 930 F.3d 1295, 1304 (Fed. Cir. 2019) (declining to identify the claimed collection and analysis of network data as abstract because "the human mind is not equipped to detect suspicious activity by using network monitors and analyzing network packets as recited by the claims"); CyberSource, 654 F.3d at 1376, 99 USPQ2d at 1699 (distinguishing Research Corp. Techs. v. Microsoft Corp., 627 F.3d 859, 97 USPQ2d 127 4 (Fed. Cir. 2010), and SiRF Tech., Inc. v. Int'/ Trade Comm'n, 601 F.3d 1319, 94 USPQ2d 1607 (Fed. Cir. 2010), as directed to inventions that "could not, as a practical matter, be performed entirely in a human's mind")
Appellant's argument is not persuasive.  As outlined in the 101 rejection, claims 1 and 8 do not require the claimed method to be performed by any statutory product.  Claim 1 requires a storage device (“a non-transitory machine-readable storage medium”) to include instructions to select a plurality of to carry out the required instructions.  Claim 8 recites a method for selecting a plurality of questions … generating a printable layout, associating… etc.; however, claim 8 does not impose any requirements that would make these steps impossible to carry out manually.   Viewed as a whole, the claims fail transform the abstract idea into a patent eligible application of the abstract idea; because none of the steps are positively tied to one or more machine and can be performed by a human.  Claim 15 recites a preamble "a system includes a processor; and storage coupled to the processor".  Merely using generic computer components to perform the above identified basic computer functions to practice or apply the judicial exception does not constitute a meaningful limitation that would amount to significantly more than the judicial exception, even though such operations could be performed faster than without a computer.  
As outlined in the 101 rejection made in the Final rejection, Appellant claims an abstract idea that be performed as a mental process. For example, a human being (i.e., a teacher) has been known to scramble questions in a random order to generate different assessment to avoid cheating among the students; the teacher may draft the scrambled test and assigned an identifier with the scrambled test using pen and paper.  In other words, the abstract idea claimed in Claims 1, 8 and 15 is not a "highly complex technical process" in terms of that it requires the processing power of a computer to be performed because, as just outlined, it is a process that can be (and has been) performed mentally by human beings. Appellant basically claims a mental process analogous to those mental processes that have been invalidated as patent ineligible in, e.g., Electric Power Group and University of Florida Research.   

Applicant argues:
Indeed claims that include "an additional element [that] effects a transformation or reduction of a particular article to a different state or thing" or include "an additional element [that] applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception" are not directed to an abstract idea merely recited by the claims. 84 Fed. Reg. 55.
The Examiner respectfully disagrees.  The 2019 PEG defines the phrase “integration into a practical application of the exception” to require the additional element(s) or a combination of elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  For claims 1 and 8, claims 1 and 8 do not require the claimed method to be performed by any statutory product.  Clearly, claims 1 and 8 recite a drafting effort designed to monopolize the exception by not imposing any requirements that would make these steps impossible to carry out manually.  Claim 15 recites a preamble "a system includes a processor; and storage coupled to the processor".  Merely because claims do not preempt all forms of the abstraction does not make them any less abstract. See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 13 62---63 (Fed. Cir. 2015) ("[T]hat the claims do not preempt all price optimization or may be limited to price optimization in the e-commerce setting do not make them any less abstract").  Moreover, characterizing preemption as a driving concern for patent eligibility is not the same as characterizing preemption as the dispositive test for patent eligibility. Instead, "[t]he Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability" and "[f]or this reason, questions on preemption are inherent in and resolved by the §101 analysis." Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (citing Alice, 134 S. Ct. at 2354). Although "preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility." Id. The Federal Circuit concluded that"[ w ]here a patent's claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, ... preemption concerns are fully addressed  and made moot."

Applicant argues:
First, Appellant's claim element of "generate a printable layout of the selected plurality of questions" transforms or reduces the particular article of the selected plurality of questions in the different state or thing of the generated printable layout. More particularly, Appellant's selected plurality of questions are selected according to the claim element of "select a plurality of questions in a random order." A randomly ordered plurality of questions selected by instructions stored on a non-transitory machine-readable storage medium is not a printable layout. Therefore, 
Second, Appellant's claim element of "generate a printable layout of the selected plurality of questions" applies or uses the judicial exception of a mental process abstract idea in some other meaningful way, by generating a printable layout and adding a machine-readable code of a unique identifier to the printable layout. This application and use of the judicial exception goes beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Particularly, as noted above the judicial exception alleged by the Final Office Action is that of "Mental Processes." Final Office Action at p. 2. Also as noted above, the allegation stems from the claim elements of "selecting a plurality of questions in a random order'' and "associating a unique identifier with the selected plurality of questions." Id. at p. 2. 
… the claim element argued here is an additional element other than the judicial exception. Because the printable layout generated according to the claim element argued here is "of the selected plurality of questions," which are selected according to the alleged judicial exception, the claim element argued here by definition uses the alleged judicial exception. Therefore, also by definition, the claim element of "generate a printable layout of the selected plurality of questions" is a practical application of the alleged judicial exception. See 84 Fed. Reg. 55. Because the claims include an additional element that is a practical application of the alleged judicial exception, the claims recite patent-eligible subject matter.
The Examiner respectfully submits:
First, Claim 1 requires a storage device (“a non-transitory machine-readable storage medium”) to include instructions to select a plurality of question in a random order; however, claim 1 does not require a statutory product to carry out the required instructions.  Claim 8 recites a method for selecting a plurality of questions … generating a printable layout, associating… etc.; however, claim 8 does not impose any a system includes a processor; and storage coupled to the processor".  Appellant is not claiming a technological improvement to the extent that its claimed abstract idea can be performed mentally by human beings, and the additional computing elements that are claimed are merely claimed to generically embody that abstract idea See, e.g., the CAFC's opinion in Ultramercial in regard to a technological improvement being one that requires a particular machine and or the transformation of a particular article, and that embodying an otherwise abstract idea on a generic computer as failing this machine-or-transformation test.  Quoting Mayo, 566 U.S. at 77. "Merely requiring generic computer implementation fail to transform that abstract idea into a patent-eligible invention".  Appellant's claimed subject matter is not computer-centric, in other words, it does not provide a generally applicable improvement to computer technology like in SRI Int'l, Inc. v. Cisco Systems, Inc., CyberSource, Research Corp. Techs. v. Microsoft Corp., and SiRF Tech., Inc. v. Int'l Trade Comm'n.
Second, certain claims that recite collecting and analyzing information may be treated as mental processes within the abstract idea category. Fair Warning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093 (Fed. Cir. 2016). Moreover, the court has held that: 
The focus of the asserted claims ... is on collecting information, analyzing it, and displaying certain results of the collection and analysis. . . . [W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category.
Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353-54 (Fed. Cir. 2016). 
The Revised Guidance also provides the following guidance: 
If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. 
Guidance, 84 Fed. Reg. at 52 n.14; see also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) ("[W]ith the exception of generic computer implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.").  

Third, Claims 1, 8, 15 do not include the term “reduce”.  At best, Claims 1, 8, 15 recites the step for listing the selected questions on a page.   This particular step does not require any particular machine and does not necessarily result in the kind of transformation that converts an abstract idea into patent-eligible subject matter.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JACK YIP/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
Conferees:

/XUAN M THAI/
/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.